UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 81-4173 John Hancock Investors Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: July 31, 2011 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Investors TrustAs of 7-31-11 (Unaudited) Maturity Par value Rate (%) date Value Corporate Bonds 86.59% (59.45% of Total Investments) $151,477,462 (Cost $142,970,293) Consumer Discretionary 18.72% 32,746,750 Auto Components 1.08% Allison Transmission, Inc. (S)(Z) 11.000 11/01/15 $1,000,000 1,066,250 Allison Transmission, Inc. (S) 7.125 05/15/19 550,000 539,000 Exide Technologies (S) 8.625 02/01/18 270,000 275,400 Automobiles 0.13% Chrysler Group LLC/CG Company-Issuer, Inc. (S) 8.250 06/15/21 240,000 235,200 Hotels, Restaurants & Leisure 6.33% CCM Merger, Inc. (S)(Z) 8.000 08/01/13 2,145,000 2,134,274 Downstream Development Authority of the Quapaw Tribe of Oklahoma (S) 10.500 07/01/19 2,000,000 1,985,000 Greektown Superholdings, Inc. 13.000 07/01/15 2,179,000 2,437,756 Jacobs Entertainment, Inc. (Z) 9.750 06/15/14 1,000,000 1,015,000 Landry's Restaurants, Inc. 11.625 12/01/15 360,000 393,300 Little Traverse Bay Bands of Odawa Indians (S) 9.000 08/31/20 328,000 289,460 Mashantucket Western Pequot Tribe (H)(S) 5.912 09/01/21 275,000 127,188 Mashantucket Western Pequot Tribe, Series A (H)(S) 8.500 11/15/15 2,000,000 110,000 Mohegan Tribal Gaming Authority (Z) 7.125 08/15/14 1,000,000 677,500 MTR Gaming Group, Inc. 12.625 07/15/14 1,055,000 1,105,113 Waterford Gaming LLC (S)(Z) 8.625 09/15/14 904,742 409,167 Yonkers Racing Corp. (S)(Z) 11.375 07/15/16 351,000 380,835 Household Durables 0.08% Standard Pacific Corp. 8.375 05/15/18 140,000 141,050 Household Products 0.21% Reynolds Group Issuer, Inc./Reynolds Group Issuer LLC (S) 8.750 05/15/18 390,000 374,400 Leisure Equipment & Products 0.29% Easton-Bell Sports, Inc. 9.750 12/01/16 465,000 513,244 Media 7.74% AMC Entertainment, Inc. (Z) 8.750 06/01/19 350,000 371,875 CCH II LLC/CCH II Capital Corp. 13.500 11/30/16 841,501 992,971 Cinemark USA, Inc. (Z) 8.625 06/15/19 245,000 267,663 Cinemark USA, Inc. (S) 7.375 06/15/21 365,000 365,000 Clear Channel Communications, Inc. 10.750 08/01/16 1,385,000 1,225,725 Clear Channel Communications, Inc., PIK 11.000 08/01/16 1,806,617 1,562,724 Clear Channel Worldwide Holdings, Inc. 9.250 12/15/17 100,000 108,750 Clear Channel Worldwide Holdings, Inc., Series B 9.250 12/15/17 395,000 431,538 CSC Holdings LLC 8.500 06/15/15 755,000 815,400 DIRECTV Holdings LLC/DIRECTV Financing Company, Inc. 5.875 10/01/19 355,000 404,969 News America, Inc. (Z) 7.750 01/20/24 980,000 1,182,151 Quebecor Media, Inc. (Z) 7.750 03/15/16 95,000 98,325 Regal Cinemas Corp. (Z) 8.625 07/15/19 130,000 139,750 Sirius XM Radio, Inc. (S)(Z) 8.750 04/01/15 2,000,000 2,230,000 SuperMedia, Inc., Escrow Certificates (I) 8.000 11/15/16 2,000,000 0 Time Warner Cable, Inc. (Z) 8.250 04/01/19 375,000 480,728 Videotron Ltee (Z) 6.375 12/15/15 300,000 308,250 WMG Acquisition Corp. (S) 11.500 10/01/18 617,000 618,543 XM Satellite Radio, Inc. (S)(Z) 13.000 08/01/13 1,650,000 1,934,625 Multiline Retail 1.34% Macy's Retail Holdings, Inc. 7.875 08/15/36 215,000 232,982 1 John Hancock Investors TrustAs of 7-31-11 (Unaudited) Maturity Par value Rate (%) date Value Consumer Discretionary (continued) Michaels Stores, Inc. (Z) 11.375 11/01/16 $1,975,000 $2,110,781 Specialty Retail 1.18% Automotores Gildemeister SA (S) 8.250 05/24/21 720,000 758,160 Hillman Group, Inc. 10.875 06/01/18 290,000 315,375 Sonic Automotive, Inc. 9.000 03/15/18 145,000 152,975 Staples, Inc. (Z) 9.750 01/15/14 500,000 594,978 Toys R Us Property Company LLC 8.500 12/01/17 225,000 240,750 Textiles, Apparel & Luxury Goods 0.34% Phillips-Van Heusen Corp. (Z) 7.375 05/15/20 550,000 592,625 Consumer Staples 3.87% 6,768,491 Food Products 2.37% BFF International, Ltd. (S)(Z) 7.250 01/28/20 1,000,000 1,112,500 Bunge Ltd. Finance Corp. (Z) 5.350 04/15/14 1,015,000 1,101,952 Corp. Pesquera Inca SAC (S)(Z) 9.000 02/10/17 350,000 366,188 JBS Finance II, Ltd. (S) 8.250 01/29/18 775,000 796,313 Marfrig Holding Europe BV (S) 8.375 05/09/18 600,000 582,000 TreeHouse Foods, Inc. (Z) 7.750 03/01/18 175,000 187,031 Household Products 0.58% Yankee Candle Company, Inc. (Z) 8.500 02/15/15 655,000 677,924 Yankee Candle Company, Inc., Series B (Z) 9.750 02/15/17 315,000 334,688 Personal Products 0.46% Hypermarcas SA (S) 6.500 04/20/21 600,000 604,800 Revlon Consumer Products Corp. 9.750 11/15/15 185,000 201,188 Tobacco 0.46% Lorillard Tobacco Company (Z) 6.875 05/01/20 720,000 803,907 Energy 14.18% 24,802,126 Energy Equipment & Services 3.17% Forbes Energy Services, Ltd. (S) 9.000 06/15/19 295,000 295,000 Gazprom OAO Via RBS AG (S)(Z) 9.625 03/01/13 1,000,000 1,112,500 Inkia Energy, Ltd. (S) 8.375 04/04/21 1,400,000 1,435,140 Offshore Group Investments, Ltd. 11.500 08/01/15 2,180,000 2,414,350 Trinidad Drilling, Ltd. (S) 7.875 01/15/19 265,000 278,250 Oil, Gas & Consumable Fuels 11.01% Alpha Natural Resources, Inc. (Z) 6.250 06/01/21 740,000 765,900 Alpha Natural Resources, Inc. 6.000 06/01/19 95,000 97,969 Arch Coal, Inc. (S) 7.250 06/15/21 470,000 493,500 Arch Coal, Inc. (S) 7.000 06/15/19 260,000 272,350 Devon Energy Corp. (Z) 5.625 01/15/14 1,035,000 1,155,324 Drummond Company, Inc. (Z) 7.375 02/15/16 1,760,000 1,812,800 EV Energy Partners LP/EV Energy Finance Corp. (S) 8.000 04/15/19 405,000 418,163 Linn Energy LLC/Linn Energy Finance Corp. 8.625 04/15/20 390,000 431,925 McMoRan Exploration Company (Z) 11.875 11/15/14 1,100,000 1,185,250 Niska Gas Storage US LLC/Niska Gas Storage Canada ULC 8.875 03/15/18 565,000 602,431 OGX Petroleo e Gas Participacoes SA (S) 8.500 06/01/18 1,090,000 1,148,860 Overseas Shipholding Group, Inc. (Z) 8.125 03/30/18 500,000 467,500 Pan American Energy LLC (S) 7.875 05/07/21 350,000 376,250 Pertamina Persero PT (S) 6.500 05/27/41 260,000 273,000 Pertamina Persero PT (S) 5.250 05/23/21 375,000 387,656 Petro-Canada (Z) 9.250 10/15/21 1,000,000 1,380,228 2 John Hancock Investors TrustAs of 7-31-11 (Unaudited) Maturity Par value Rate (%) date Value Energy (continued) Petroleos Mexicanos 6.000 03/05/20 $360,000 $400,680 Petroleos Mexicanos 4.875 03/15/15 1,000,000 1,085,000 Plains All American Pipeline LP/PAA Finance Corp. (Z) 6.500 05/01/18 1,000,000 1,160,656 RDS Ultra-Deepwater, Ltd. (S)(Z) 11.875 03/15/17 1,250,000 1,381,250 Regency Energy Partners LP/Regency Energy Finance Corp. (Z) 9.375 06/01/16 1,140,000 1,275,375 Thermon Industries, Inc. (Z) 9.500 05/01/17 1,560,000 1,692,600 Valero Energy Corp. (Z) 6.125 02/01/20 205,000 234,082 Valero Energy Corp. (Z) 4.500 02/01/15 205,000 222,793 W&T Offshore, Inc. (S)(Z) 8.500 06/15/19 525,000 545,344 Financials 12.19% 21,328,564 Capital Markets 1.40% Knight Capital Group, Inc. 3.500 03/15/15 250,000 234,688 Morgan Stanley (Z) 6.000 04/28/15 1,000,000 1,100,025 The Goldman Sachs Group, Inc. (Z) 6.250 09/01/17 1,000,000 1,114,590 Commercial Banks 2.43% Banco de Galicia y Buenos Aires (S) 8.750 05/04/18 410,000 414,100 BanColombia SA (S) 5.950 06/03/21 560,000 579,600 Barclays Bank PLC (Z) 5.140 10/14/20 1,595,000 1,524,137 GTB Finance B.V. (S) 7.500 05/19/16 285,000 297,113 State Bank of India/London (S) 4.500 07/27/15 500,000 520,894 The Chuo Mitsui Trust & Banking Company, Ltd. (5.506% to 4-15-15, then 3 month LIBOR + 2.490%) (Q)(S)(Z) 5.506 04/15/15 905,000 914,050 Consumer Finance 0.94% American Express Credit Corp. (Z) 5.125 08/25/14 1,000,000 1,097,958 SLM Corp. (Z) 8.450 06/15/18 485,000 542,402 Diversified Financial Services 2.65% Alfa Bank OJSC Via Alfa Bond Issuance PLC (S) 7.750 04/28/21 300,000 303,750 Astoria Depositor Corp., Series B (S) 8.144 05/01/21 750,000 712,500 Beaver Valley II Funding (Z) 9.000 06/01/17 468,000 509,465 Bosphorus Financial Services, Ltd. (P)(S)(Z) 2.061 02/15/12 93,750 93,408 Corp Andina de Fomento (Z) 3.750 01/15/16 690,000 706,479 Crown Castle Towers LLC (S)(Z) 4.883 08/15/20 750,000 774,235 Gruposura Finance (S) 5.700 05/18/21 440,000 441,100 GTP Acquisition Partners I LLC (S) 7.628 06/15/16 370,000 379,250 Nationstar Mortgage/Nationstar Capital Corp. (S)(Z) 10.875 04/01/15 375,000 391,875 Offshore Group Investments, Ltd. (S) 11.500 08/01/15 295,000 326,713 Insurance 1.56% CNA Financial Corp. (Z) 7.350 11/15/19 655,000 765,645 Liberty Mutual Group, Inc. (S)(Z) 7.300 06/15/14 750,000 820,158 Lincoln National Corp. (7.000% to 5-17-16, then 3 month LIBOR + 2.358%) (Z) 7.000 05/17/66 370,000 373,700 Symetra Financial Corp. (8.300% to 10-15-17, then 3 month LIBOR + 4.177%) (S)(Z) 8.300 10/15/37 520,000 533,000 Willis North America, Inc. (Z) 7.000 09/29/19 215,000 243,530 Real Estate Investment Trusts 1.31% Dexus Property Group (S)(Z) 7.125 10/15/14 1,000,000 1,130,133 3 John Hancock Investors TrustAs of 7-31-11 (Unaudited) Maturity Par value Rate (%) date Value Financials (continued) DuPont Fabros Technology LP 8.500 12/15/17 $350,000 $383,250 Health Care REIT, Inc. (Z) 6.200 06/01/16 345,000 390,941 Plum Creek Timberlands LP (Z) 5.875 11/15/15 345,000 389,296 Real Estate Management & Development 1.90% Realogy Corp. 12.000 04/15/17 1,843,221 1,834,005 Realogy Corp. 11.500 04/15/17 1,095,000 1,105,950 Yanlord Land Group, Ltd. (S) 10.625 03/29/18 375,000 380,624 Health Care 1.27% 2,214,031 Health Care Providers & Services 0.81% BioScrip, Inc. 10.250 10/01/15 510,000 532,950 Community Health Systems, Inc. 8.875 07/15/15 50,000 51,688 ExamWorks Group, Inc. (S) 9.000 07/15/19 680,000 690,200 HCA, Inc. 7.500 02/15/22 130,000 131,950 Pharmaceuticals 0.46% Catalent Pharma Solutions, Inc., PIK (Z) 9.500 04/15/15 436,268 444,993 Endo Pharmaceuticals Holdings, Inc. (S) 7.250 01/15/22 345,000 362,250 Industrials 11.18% 19,564,441 Aerospace & Defense 1.60% Colt Defense LLC/Colt Finance Corp. 8.750 11/15/17 175,000 153,125 Ducommun, Inc. (S) 9.750 07/15/18 160,000 164,400 Embraer Overseas, Ltd. (Z) 6.375 01/15/20 885,000 969,074 Hawker Beechcraft Acquisition Company LLC (Z) 8.500 04/01/15 466,000 349,500 Kratos Defense & Security Solutions, Inc. 10.000 06/01/17 400,000 427,000 L-3 Communications Corp. (Z) 6.375 10/15/15 200,000 205,250 TransDigm, Inc. (S) 7.750 12/15/18 495,000 527,175 Airlines 5.35% America West Airlines 2001-1 Pass Through Trust 7.100 04/02/21 454,000 449,460 American Airlines 2011-1 Class B Pass Through Trust (S) 7.000 01/31/18 405,000 382,725 Continental Airlines 1999-1 Class A Pass Through Trust (Z) 6.545 02/02/19 222,633 234,054 Continental Airlines 2000-2 Class B Pass Through Trust (Z) 8.307 04/02/18 153,601 153,800 Delta Air Lines 2007-1 Class A Pass Through Trust (Z) 6.821 08/10/22 729,954 756,452 Delta Air Lines, Inc. (S)(Z) 12.250 03/15/15 410,000 456,638 Delta Air Lines, Inc. (S)(Z) 9.500 09/15/14 1,343,000 1,428,616 Global Aviation Holdings, Inc. 14.000 08/15/13 1,385,000 1,385,000 TAM Capital 3, Inc. (S) 8.375 06/03/21 505,000 534,543 TAM Capital, Inc. (Z) 7.375 04/25/17 860,000 894,400 United Air Lines 2009-1 Pass Through Trust (Z) 10.400 11/01/16 322,738 363,467 United Air Lines 2009-2A Pass Through Trust (Z) 9.750 01/15/17 635,880 721,723 United Air Lines, Inc. (Z) 12.750 07/15/12 672,725 723,178 United Air Lines, Inc. (S)(Z) 12.000 11/01/13 820,000 871,250 Building Products 0.29% Euramax International, Inc. (S) 9.500 04/01/16 120,000 111,600 Nortek, Inc. (S) 8.500 04/15/21 235,000 219,138 Voto-Votorantim Overseas Trading Operations NV (S)(Z) 6.625 09/25/19 160,000 171,200 Commercial Services & Supplies 1.53% ACCO Brands Corp. 10.625 03/15/15 615,000 686,494 Avis Budget Car Rental LLC/Avis Budget Finance, Inc. 9.625 03/15/18 345,000 373,894 Garda World Security Corp. (S)(Z) 9.750 03/15/17 765,000 807,074 Iron Mountain, Inc. (Z) 8.375 08/15/21 760,000 813,200 4 John Hancock Investors TrustAs of 7-31-11 (Unaudited) Maturity Par value Rate (%) date Value Industrials (continued) Electrical Equipment 0.17% Coleman Cable, Inc. 9.000 02/15/18 $295,000 $306,063 Industrial Conglomerates 0.45% Hutchison Whampoa International, Ltd. (S)(Z) 4.625 09/11/15 385,000 414,852 Mega Advance Investments, Ltd. (S) 5.000 05/12/21 375,000 379,952 Machinery 0.45% Lonking Holdings, Ltd. (S) 8.500 06/03/16 505,000 506,894 Thermadyne Holdings Corp. (S) 9.000 12/15/17 260,000 276,250 Marine 0.11% Navios South American Logistics, Inc./Navios Logistics Finance (S) 9.250 04/15/19 200,000 200,500 Professional Services 0.06% CDRT Merger Sub, Inc. (S) 8.125 06/01/19 100,000 100,000 Road & Rail 1.17% B-Corp Merger Sub, Inc. (S) 8.250 06/01/19 240,000 242,400 RailAmerica, Inc. (Z) 9.250 07/01/17 448,000 492,800 Western Express, Inc. (S)(Z) 12.500 04/15/15 1,395,000 1,311,300 Information Technology 1.72% 3,000,925 Computers & Peripherals 0.33% Seagate HDD Cayman (S) 7.000 11/01/21 565,000 570,650 Electronic Equipment, Instruments & Components 0.57% Freescale Semiconductor, Inc. (S)(Z) 9.250 04/15/18 290,000 316,100 STATS ChipPAC, Ltd. (S) 7.500 08/12/15 630,000 685,125 IT Services 0.43% Brightstar Corp. (S) 9.500 12/01/16 700,000 749,000 Software 0.39% Vangent, Inc. (Z) 9.625 02/15/15 670,000 680,050 Materials 11.24% 19,662,099 Chemicals 2.22% American Pacific Corp. (Z) 9.000 02/01/15 565,000 557,231 Braskem Finance, Ltd. (S) 5.750 04/15/21 200,000 204,000 Fufeng Group, Ltd. (S) 7.625 04/13/16 985,000 928,363 Sterling Chemicals, Inc. (Z) 10.250 04/01/15 1,000,000 1,060,000 The Dow Chemical Company (Z) 5.900 02/15/15 1,000,000 1,140,107 Construction Materials 0.27% China Shanshui Cement Group, Ltd. (S) 8.500 05/25/16 350,000 356,124 Vulcan Materials Company 7.500 06/15/21 120,000 120,414 Containers & Packaging 1.46% AEP Industries, Inc. (S) 8.250 04/15/19 355,000 357,663 Ball Corp. (Z) 6.750 09/15/20 235,000 251,450 Berry Plastics Corp. (Z) 8.250 11/15/15 770,000 816,200 Cascades, Inc. 7.875 01/15/20 240,000 247,200 Graphic Packaging International, Inc. (Z) 9.500 06/15/17 185,000 204,888 Graphic Packaging International, Inc. 7.875 10/01/18 236,000 256,060 Packaging Dynamics Corp. (S) 8.750 02/01/16 240,000 247,200 Pretium Packaging LLC/Pretium Finance, Inc. (S) 11.500 04/01/16 160,000 163,200 5 John Hancock Investors TrustAs of 7-31-11 (Unaudited) Maturity Par value Rate (%) date Value Materials (continued) Metals & Mining 3.93% APERAM (S) 7.750 04/01/18 $300,000 $301,500 CSN Islands XI Corp. (S)(Z) 6.875 09/21/19 250,000 275,000 Essar Steel Algoma, Inc. (S)(Z) 9.375 03/15/15 500,000 502,500 Freeport-McMoRan Copper & Gold, Inc. (Z) 8.375 04/01/17 220,000 240,350 Gerdau Holdings, Inc. (S)(Z) 7.000 01/20/20 360,000 402,300 Metinvest BV (S) 8.750 02/14/18 555,000 575,147 Rain CII Carbon LLC/CII Carbon Corp. (S) 8.000 12/01/18 945,000 982,800 Rio Tinto Finance USA, Ltd. (Z) 7.125 07/15/28 710,000 896,336 Ryerson, Inc. (Z) 12.000 11/01/15 1,000,000 1,062,500 SunCoke Energy, Inc. (S) 7.625 08/01/19 105,000 107,625 Teck Resources, Ltd. (Z) 10.750 05/15/19 240,000 305,400 Vedanta Resources PLC (S)(Z) 8.250 06/07/21 795,000 821,871 Winsway Coking Coal Holding, Ltd. (S) 8.500 04/08/16 425,000 399,500 Paper & Forest Products 3.36% AbitibiBowater, Inc. (S) 10.250 10/15/18 719,000 785,507 Boise Paper Holdings LLC/Boise Co-Issuer Company 8.000 04/01/20 515,000 542,038 Grupo Papelero Scribe SA (S)(Z) 8.875 04/07/20 1,800,000 1,694,700 NewPage Corp. (Z) 11.375 12/31/14 1,085,000 976,500 PE Paper Escrow GmbH (S)(Z) 12.000 08/01/14 95,000 107,825 Sino-Forest Corp. (S) 6.250 10/21/17 2,500,000 1,550,000 Verso Paper Holdings LLC/Verso Paper, Inc. (S) 8.750 02/01/19 240,000 222,600 Telecommunication Services 8.66% 15,153,470 Communications Equipment 0.14% Sable International Finance, Ltd. (S)(Z) 7.750 02/15/17 250,000 250,000 Diversified Telecommunication Services 4.09% Axtel SAB de CV (S)(Z) 9.000 09/22/19 260,000 253,500 Axtel SAB de CV (S)(Z) 7.625 02/01/17 810,000 779,625 BellSouth Telecommunications, Inc. (Z) 6.300 12/15/15 546,543 588,092 Cincinnati Bell, Inc. (Z) 8.750 03/15/18 540,000 517,050 Frontier Communications Corp. 8.750 04/15/22 435,000 477,413 Frontier Communications Corp. (Z) 7.125 03/15/19 530,000 550,538 GXS Worldwide, Inc. 9.750 06/15/15 430,000 434,300 Intelsat Luxembourg SA (Z) 11.250 02/04/17 1,470,000 1,572,900 Intelsat Luxembourg SA, PIK (S) 11.500 02/04/17 390,000 419,250 Satmex Escrow SA de CV (S) 9.500 05/15/17 404,000 414,100 Telecom Italia Capital SA (Z) 6.175 06/18/14 1,105,000 1,151,601 Wireless Telecommunication Services 4.43% Bakrie Telecom Pte, Ltd. (S) 11.500 05/07/15 750,000 766,875 CC Holdings GS V LLC/Crown Castle GS III Corp. (S)(Z) 7.750 05/01/17 410,000 448,438 Nextel Communications, Inc. (Z) 7.375 08/01/15 1,340,000 1,340,000 NII Capital Corp. 10.000 08/15/16 320,000 368,800 SBA Tower Trust (S)(Z) 5.101 04/15/17 580,000 601,750 Sprint Capital Corp. (Z) 8.750 03/15/32 1,065,000 1,152,863 Sprint Capital Corp. (Z) 8.375 03/15/12 1,970,000 2,043,875 Sprint Capital Corp. (Z) 6.900 05/01/19 1,000,000 1,022,500 Utilities 3.56% 6,236,565 Electric Utilities 2.39% BVPS II Funding Corp. (Z) 8.890 06/01/17 517,000 593,278 CE Generation LLC (Z) 7.416 12/15/18 493,000 515,381 6 John Hancock Investors TrustAs of 7-31-11 (Unaudited) Maturity Par value Rate (%) date Value Utilities (continued) Centrais Eletricas do Para SA (S) 10.500 06/03/16 $415,000 $440,380 Exelon Corp. (Z) 4.900 06/15/15 1,015,000 1,107,355 FPL Energy National Wind LLC (S)(Z) 5.608 03/10/24 244,741 257,448 PNPP II Funding Corp. (Z) 9.120 05/30/16 265,000 294,219 Texas Competitive Electric Holdings Company LLC/TECH Finance, Inc (S) 11.500 10/01/20 155,000 143,375 United Maritime Group LLC 11.750 06/15/15 475,000 496,375 W3A Funding Corp. (Z) 8.090 01/02/17 343,380 343,263 Independent Power Producers & Energy Traders 0.48% NRG Energy, Inc. 7.375 01/15/17 795,000 833,756 Multi-Utilities 0.69% DTE Energy Company (Z) 7.625 05/15/14 1,040,000 1,211,735 Convertible Bonds 2.16% (1.48% of Total Investments) $3,774,793 (Cost $3,453,071) Consumer Discretionary 0.48% 845,080 Media 0.48% XM Satellite Radio, Inc. (S) 7.000 12/01/14 592,000 845,080 Financials 0.21% 365,838 Real Estate Investment Trusts 0.21% Corporate Office Properties LP (S)(Z) 4.250 04/15/30 370,000 365,838 Health Care 0.56% 970,000 Health Care Equipment & Supplies 0.56% NuVasive, Inc. (Z) 2.750 07/01/17 1,000,000 970,000 Industrials 0.28% 495,000 Airlines 0.28% United Continental Holdings, Inc. (Z) 4.500 06/30/21 550,000 495,000 Materials 0.63% 1,098,875 Containers & Packaging 0.27% Owens-Brockway Glass Container, Inc. (S)(Z) 3.000 06/01/15 500,000 479,375 Paper & Forest Products 0.36% Sino-Forest Corp. (S) 4.250 12/15/16 1,050,000 619,500 Capital Preferred Securities 1.03% (0.71% of Total Investments) $1,804,338 (Cost $1,957,604) Financials 1.03% 1,804,338 Commercial Banks 0.37% HSBC Finance Capital Trust IX (5.911% to 11-30-15, then 3 month LIBOR + 1.926%) (Z) 5.911 11/30/35 700,000 647,500 Diversified Financial Services 0.66% NB Capital Trust IV (Z) 8.250 04/15/27 1,130,000 1,156,838 7 John Hancock Investors TrustAs of 7-31-11 (Unaudited) Maturity Par value Rate (%) date Value U.S. Government & Agency Obligations 36.27% (24.91% of Total Investments) $63,453,209 (Cost $62,625,206) U.S. Government 17.52% 30,656,742 U.S. Treasury Bonds Bond 4.750 02/15/41 $390,000 431,194 U.S. Treasury Notes Note (Z) 3.125 05/15/21 1,120,000 1,151,146 Note (Z) 2.500 03/31/15 4,450,000 4,728,124 Note (Z) 2.500 04/30/15 2,430,000 2,582,065 Note (Z) 2.125 02/29/16 2,530,000 2,638,116 Note (Z) 2.000 04/30/16 7,000,000 7,245,000 Note (Z) 1.250 08/31/15 4,805,000 4,862,059 Note (Z) 1.250 09/30/15 6,500,000 6,567,028 U.S. Treasury Strips, PO 2.907* 11/15/30 1,025,000 452,010 U.S. Government Agency 18.75% 32,796,467 Federal Home Loan Mortgage Corp. 30 Yr Pass Thru Ctf 6.500 06/01/37 47,934 53,339 30 Yr Pass Thru Ctf 6.500 10/01/37 96,980 107,917 30 Yr Pass Thru Ctf 6.500 11/01/37 201,518 224,244 30 Yr Pass Thru Ctf 6.500 12/01/37 92,277 102,684 30 Yr Pass Thru Ctf 6.500 03/01/38 384,474 428,793 30 Yr Pass Thru Ctf (Z) 5.000 03/01/41 3,369,196 3,602,220 Federal National Mortgage Association 30 Yr Pass Thru Ctf (Z) 6.500 07/01/36 830,254 925,247 30 Yr Pass Thru Ctf 6.500 10/01/37 550,991 613,516 30 Yr Pass Thru Ctf 6.500 01/01/39 3,286,730 3,659,698 30 Yr Pass Thru Ctf (Z) 5.500 06/01/38 9,043,099 9,825,497 30 Yr Pass Thru Ctf (Z) 5.500 08/01/40 402,908 436,382 30 Yr Pass Thru Ctf 5.000 02/01/41 552,122 590,697 30 Yr Pass Thru Ctf 5.000 04/01/41 999,601 1,078,185 30 Yr Pass Thru Ctf (Z) 4.500 10/01/40 4,057,177 4,248,870 30 Yr Pass Thru Ctf (Z) 4.000 08/01/40 6,778,604 6,899,178 Foreign Government Obligations 3.13% (2.15% of Total Investments) $5,477,403 (Cost $5,110,673) Argentina 1.38% 2,418,570 City of Buenos Aires (S)(Z) 12.500 04/06/15 1,700,000 1,925,250 Provincia de Neuquen Argentina (S) 7.875 04/26/21 480,000 493,320 Canada 0.44% 766,637 Province of Ontario 3.150 12/15/17 735,000 766,637 Georgia 0.12% 206,000 Republic of Georgia (S) 6.875 04/12/21 200,000 206,000 Mexico 0.48% 847,035 Government of Mexico(Z) Bond 5.875 02/17/14 450,000 499,275 Bond 5.125 01/15/20 315,000 347,760 Peru 0.13% 222,250 Republic of Peru 7.350 07/21/25 175,000 222,250 8 John Hancock Investors TrustAs of 7-31-11 (Unaudited) Maturity Par value Rate (%) date Value South Korea 0.12% $217,936 Korea Development Bank (Z) 4.375 08/10/15 $205,000 217,936 United Kingdom 0.46% 798,975 City of Kyiv Via Kyiv Finance PLC (S) 9.375 07/11/16 785,000 798,975 Term Loans (M) 1.26% (0.86% of Total Investments) $2,199,507 (Cost $2,196,311) Consumer Staples 0.14% 244,913 Revlon Consumer Products Corp. 4.750 11/19/17 245,000 244,913 Health Care 0.20% 348,250 National Mentor Holdings, Inc. -(T) 02/09/17 350,000 348,250 Industrials 0.40% 696,719 Delta Air Lines, Inc. 5.500 04/20/17 700,000 696,719 Telecommunication Services 0.52% 909,625 PRIMEDIA, Inc 7.500 01/12/18 950,000 909,625 Collateralized Mortgage Obligations 6.89% (4.73% of Total Investments) $12,044,004 (Cost $10,616,460) Commercial & Residential 5.82% 10,184,675 American Home Mortgage Assets Series 2006-6, Class XP IO 2.321 12/25/46 8,268,437 514,789 American Tower Trust Series 2007-1A, Class C (S) 5.615 04/15/37 195,000 208,985 Bear Stearns Alt-A Trust Series 2005-3, Class B2 (P) 2.541 04/25/35 394,138 14,701 Countrywide Alternative Loan Trust Series 2006-OA12, Class X IO 2.656 09/20/46 47,444,811 3,179,633 First Horizon Alternative Mortgage Securities Series 2004-AA5, Class B1 (P) 2.353 12/25/34 254,306 32,053 GSR Mortgage Loan Trust Series 2006-4F, Class 6A1 6.500 05/25/36 2,728,366 2,096,629 Series 2004-9, Class B1 (P) 3.107 08/25/34 768,860 295,793 Harborview Mortgage Loan Trust Series 2005-8, Class 1X IO (P) 2.375 09/19/35 5,056,698 255,517 Series 2007-3, Class ES IO 0.350 05/19/47 8,451,089 55,777 Series 2007-4, Class ES IO (P) 0.350 07/19/47 10,611,459 58,151 Series 2007-6, Class ES IO (S) 0.342 08/19/37 7,123,975 45,878 IndyMac Index Mortgage Loan Trust Series 2004-AR13, Class B1 5.296 01/25/35 303,826 28,337 Series 2005-AR18, Class 1X IO 2.147 10/25/36 10,132,517 508,348 Series 2005-AR18, Class 2X IO 1.836 10/25/36 9,383,823 465,813 Series 2005-AR5, Class B1 (P) 2.627 05/25/35 306,973 4,592 Morgan Stanley Capital I Series 2008-HQ8, Class AM (P) 5.466 03/12/44 995,000 1,023,053 Provident Funding Mortgage Loan Trust Series 2005-1, Class B1 (P) 2.670 05/25/35 358,741 59,910 WaMu Mortgage Pass Through Certificates Series 2005-AR1, Class X IO 1.624 01/25/45 13,671,118 644,640 Series 2005-AR4, Class B1 (P) 2.580 04/25/35 1,396,875 309,468 Series 2005-AR8, Class X IO 1.755 07/25/45 7,694,104 382,608 9 John Hancock Investors TrustAs of 7-31-11 (Unaudited) Maturity Par value Rate (%) date Value U.S. Government Agency 1.07% 1,859,329 Federal National Mortgage Association Series 398, Class C3 IO 4.500 05/25/39 $1,466,467 $300,418 Series 402, Class 3 IO 4.000 11/25/39 1,116,637 259,361 Series 402, Class 4 IO 4.000 10/25/39 1,944,086 397,177 Series 407, Class 15 IO 5.000 01/25/40 1,557,004 350,993 Series 407, Class 21 IO 5.000 01/25/39 1,444,133 253,554 Series 407, Class 7 IO 5.000 03/25/41 1,073,676 232,049 Series 407, Class 8 IO 5.000 03/25/41 261,954 65,777 Asset Backed Securities 1.54% (1.06% of Total Investments) $2,694,541 (Cost $2,633,234) Asset Backed Securities 1.54% 2,694,541 Aircraft Certificate Owner Trust Series 2003-1A, Class E (S) 7.001 09/20/22 170,000 157,250 ContiMortgage Home Equity Loan Trust Series 1995-2, Class A-5 8.100 08/15/25 36,226 35,887 Countrywide Asset-Backed Certificates Series 2006-3, Class 2A2 (P) 0.367 06/25/36 911,338 755,153 Dominos Pizza Master Issuer LLC Series 2007-1, Class M1 (S) 7.629 04/25/37 1,000,000 1,020,000 Sonic Capital LLC Series 2011-1A, Class A2 (S) 5.438 05/20/41 716,400 726,251 Shares Value Common Stocks 1.79% (1.23% of Total Investments) $3,136,999 (Cost $5,061,780) Consumer Discretionary 0.79% 1,376,846 Hotels, Restaurants & Leisure 0.05% Greektown Superholdings, Inc. (I) 977 78,160 Media 0.74% Charter Communications, Inc., Class A(I) 11,505 621,270 Dex One Corp. (I)(Z) 20,979 42,378 SuperMedia, Inc. (I)(Z) 1,578 5,760 Vertis Holdings, Inc. (I) 34,015 629,278 Materials 1.00% 1,760,153 Containers & Packaging 1.00% Rock-Tenn Company, Class A (Z) 28,639 1,760,153 Shares Value Preferred Securities 3.10% (2.12% of Total Investments) $5,412,229 (Cost $5,526,753) Consumer Discretionary 1.34% 2,332,652 Automobiles 0.14% General Motors Company, Series B, 4.750% 5,290 244,451 10 John Hancock Investors TrustAs of 7-31-11 (Unaudited) Consumer Discretionary (continued) Hotels, Restaurants & Leisure 0.88% Greektown Superholdings, Inc., Series A (I) 19,074 1,525,920 Media 0.32% Nielsen Holdings NV, 6.250% 950,000 562,281 Energy 0.26% 454,677 Oil, Gas & Consumable Fuels 0.26% Apache Corp., Series D, 6.000% 6,980 454,677 Financials 1.18% 2,064,000 Commercial Banks 0.61% Zions Bancorporation, Series E, 11.000% 40,000 1,069,600 Real Estate Investment Trusts 0.57% Public Storage, Inc., Depositary Shares, Series W, 6.500% (Z) 40,000 994,400 Utilities 0.32% 560,900 Electric Utilities 0.32% PPL Corp., 9.500% 10,000 560,900 Par value Value Short-Term Investments 1.89% (1.30% of Total Investments) $3,304,000 (Cost $3,304,000) Repurchase Agreement 1.89% 3,304,000 Repurchase Agreement with State Street Corp. dated 7-29-11 at 0.010% to be repurchased at $3,304,003 on 8-1-11, collateralized by $3,375,000 Federal Home Loan Mortgage Corp., 0.010% due 12-29-11 (valued at $3,375,000, including interest) $3,304,000 3,304,000 Total investments (Cost $245,455,385)† 145.65% $254,778,485 Other assets and liabilities, net (45.65%) ($79,848,866) Total net assets 100.00% $174,929,619 The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. IO Interest Only Security - Interest Tranche of Stripped Mortgage Pool PO Principal Only Security - Principal Tranche of Stripped Mortgage Pool LIBOR London Interbank Offered Rate PIK Payment-in-kind (H) Non-income producing - Issuer is in default. (I) Non-income producing security. (M) Term loans are variable rate obligations. The coupon rate shown represents the rate at period end unless the investment is unsettled. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (Q) Perpetual bonds have no stated maturity date. Date shown is next call date. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $70,855,769 or 40.51% of the Fund's net assets as of 7-31-11. 11 John Hancock Investors TrustAs of 7-31-11 (Unaudited) (T) All or a portion of this position represents unsettled loan commitment. The coupon rate will be determined at time of settlement. (Z) All or a portion of this security is pledged as collateral pursuant to the Committed Facility Agreement. Total collateral value at 7-31-11 was $169,898,593. * Yield represents the annualized yield at the date of purchase. † At 7-31-11, the aggregate cost of investment securities for federal income tax purposes was $246,031,051. Net unrealized appreciation aggregated $8,747,434, of which $19,399,608 related to appreciated investment securities and $10,652,174 related to depreciated investment securities. The Fund had the following country concentration as a percentage of investments on 07-31-11. United States 78% Cayman Islands 3% Mexico 2% Canada 2% Brazil 2% Hong Kong 2% Argentina 1% United Kingdom 1% Luxembourg 1% Australia 1% Peru 1% Netherlands 1% Singapore 1% Other Countries 3% Short-Term Investments 1% 12 John Hancock Investors TrustAs of 7-31-11 (Unaudited) Notes to the Schedule of Investments Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. The Fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities. Level 2 includes securities valued using significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the Fund’s own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events, changes in interest rates and credit quality. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the values by input classification of the Fund’s investments as of July 31, 2011, by major security category or type: Level 2 Level 3 Total Market Significant Significant Value at Level 1 Quoted Observable Unobservable 07-31-11 Price Inputs Inputs Corporate Bonds $151,477,462 — $150,399,585 $1,077,877 Convertible Bonds 3,774,793 — 3,774,793 — Capital Preferred Securities 1,804,338 — 1,804,338 — U.S. Government & Agency Obligations 63,453,209 — 63,453,209 — Foreign Government Obligations 5,477,403 — 5,477,403 — Term Loans 2,199,507 — 2,199,507 — Collateralized Mortgage Obligations 12,044,004 — 11,922,450 121,554 Asset Backed Securities 2,694,541 — 2,537,291 157,250 Common Stocks 3,136,999 $2,429,561 78,160 629,278 Preferred Securities 5,412,229 3,324,028 2,088,201 — Short-Term Investments 3,304,000 — 3,304,000 — Total Investments in Securities $254,778,485 $5,753,589 $247,038,937 $1,985,959 Other Financial Instruments: Futures ($169,855) ($169,855) — — Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. During the period ended July 31, 2011, there were no significant transfers in or out of Level 1 or Level 2 assets. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value. Transfers in or out of Level 3 represent the beginning value of any security or instrument where a change in the level has occurred from the beginning to the end of the period. 13 John Hancock Investors TrustAs of 7-31-11 (Unaudited) Collateral Asset Backed Mortgage Common Corporate Preferred Securities Obligations Stock Bonds Securities Total Balance as of 10-31-10 - $994,286 $108,035 $637,920 $2,109,179 $3,849,420 Realized gain (loss) - (308,307) - (1,740,960) - (2,049,267) Change in unrealized appreciation (depreciation) ($5,313) 309,573 228,156 1,580,446 - 2,112,862 Purchases 162,563 64,736 401,122 665,200 - 1,293,621 Sales - (9,233) - (64,729) - (73,962) Transfers into Level 3 - Transfers out of Level 3 - (929,501) (108,035) - (2,109,179) (3,146,715) Balance as of 7-31-11 $157,250 $121,554 $629,278 $1,077,877 - $1,985,959 Change in unrealized at period end* ($5,313) $1,266 $228,156 ($161,984) - $62,125 *Change in unrealized appreciation (depreciation) attributable to Level 3 securities held at the period end. In order to value the securities, the Fund uses the following valuation techniques. Equity securities held by the Fund are valued at the last sale price or official closing price on the principal securities exchange on which they trade. In the event there were no sales during the day or closing prices are not available, then securities are valued using the last quoted bid or evaluated price. Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, taking into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rates supplied by an independent pricing service. Certain securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Certain short-term securities are valued at amortized cost. Other portfolio securities and assets, where market quotations are not readily available, are valued at fair value, as determined in good faith by the Fund’s Pricing Committee, following procedures established by the Board of Trustees. Repurchase agreements. The Fund may enter into repurchase agreements. When the Fund enters into a repurchase agreement, it receives collateral which is held in a segregated account by the Fund’s custodian. The collateral amount is marked-to-market and monitored on a daily basis to ensure that the collateral held is in an amount not less than the principal amount of the repurchase agreement plus any accrued interest. In the event of a default by the counterparty, realization of the collateral proceeds could be delayed, during which time the collateral value may decline. Term loans (Floating rate loans). The Fund may invest in term loans, which often include debt securities that are rated below investment grade at the time of purchase. Term loans are generally subject to legal or contractual restrictions on resale. The liquidity of term loans, including the volume and frequency of secondary market trading in such loans, varies significantly over time and among individual loans. During periods of infrequent trading, valuing a term loan can be more difficult and buying and selling a term loan at an acceptable price can be more difficult and delayed, which could result in a loss. A Fund’s ability to receive payments of principal, interest and other amounts in connection with term loans will depend primarily on the financial condition of the borrower. A Fund’s failure to receive scheduled payments on a term loan due to a default, bankruptcy or other reason, would adversely affect the Fund’s income and would likely reduce the value of its assets. Because many term loans are not rated by independent credit rating agencies, a decision to invest in a particular loan could depend exclusively on the subadviser’s credit analysis of the borrower and/or term loan agents. A Fund may have limited rights to enforce the terms of an underlying loan. 14 John Hancock Investors TrustAs of 7-31-11 (Unaudited) Stripped securities. Stripped mortgage backed securities are financial instruments structured to separate principal and interest cash flows so that one class receives the entire principal from the underlying mortgage assets (PO or principal only), while the other class receives the interest cash flows (IO or interest only). Both PO and IO investments represent an interest in the cash flows of an underlying stripped mortgage backed security. If the underlying mortgage assets experience greater than anticipated prepayments of principal, the Fund may fail to fully receive its initial investment in an IO security. The market value of these securities can be extremely volatile in response to changes in interest rates. In addition, these securities present additional credit risk such that the Fund may not receive all or part of its principal or interest payments because the borrower or issuer has defaulted on its obligation. Futures. A futures contract is a contractual agreement to buy or sell a particular commodity, currency, or financial instrument at a pre-determined price in the future. Risks related to the use of futures contracts include possible illiquidity of the futures markets, contract prices that can be highly volatile and imperfectly correlated to movements in hedged security values and/or interest rates. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. During the period ended July 31, 2011, the Fund used futures contracts to manage the duration of the portfolio. The following table summarizes the contracts held at July 31, 2011. During the period ended July 31, 2011, the Fund held futures contracts with absolute notional values ranging from 7.1 million to 12.4 million, as measured at each quarter end. UNREALIZED NUMBER OF EXPIRATION NOTIONAL APPRECIATION OPEN CONTRACTS CONTRACTS POSITION DATE VALUE (USD) (DEPRECIATION) U.S. Treasury 30-Year Bond Futures 10 Long Sept 2011 $1,281,250 $41,378 U.S. Treasury Ultra Long Bond Futures 11 Long Sept 2011 1,451,313 36,990 U.S. Treasury 5-Year Note Futures 27 Short Sept 2011 (3,279,023) (81,709) U.S. Treasury 10-Year Note Futures 51 Short Sept 2011 (6,410,063) (166,514) Total ($169,855) Fair value of derivative instruments by risk categoryThe table below summarizes the fair value of derivatives held by the Fund at July 31, 2011 by risk category: RISK FINANCIAL ASSET DERIVATIVES FAIR LIABILITY DERIVATIVES INSTRUMENTS VALUE FAIR VALUE LOCATION Interest rate contracts Futures $78,368 ($248,223) For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. 15 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Investors Trust By: /s/ Keith F. HartsteinKeith F. HartsteinPresident and Chief Executive OfficerDate: September 20, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. HartsteinKeith F. HartsteinPresident and Chief Executive OfficerDate: September 20, 2011By: /s/ Charles A. RizzoCharles A. RizzoChief Financial OfficerDate: September 20, 2011
